DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 06/28/2022.


Status of Claims


Claims 1, 11, and 16 have been amended. 
Claims 1-20 are now pending.

Response to Arguments

Applicant's arguments filed on 06/28/2022 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the amended limitation of “automatically updating, based on at least in part on user feedback related to the evaluation score, one or more of the one or more machine learning techniques…” overcome the 101 rejection.
The Examiner finds the Applicant’s argument persuasive. Therefore, the 35 U.S.C. 101 rejection is withdrawn. 
  	As per the 103 rejection, the Applicant argues that the cited references do not teach of suggest of the limitations in amended claims 1, 11, and 16.
The Examiner finds the Applicant’s argument persuasive. Therefore, the previous 103 rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 16 is objected to because of the following informalities:
Claim 16 limitation of “to an evaluation score attributed to the at least one instructor” should read “to generate an evaluation score attributed to…”. The “to generate an evaluation score…” limitation was recited in the original claim 16. 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 11, and 16 recite the limitations of “automatically updating, based at least in part on user feedback related to the evaluation score, one or more of the one or more machine learning techniques applied to audio data, the one or more machine learning techniques applied to video data, the one or more convolutional neural network-based image classification algorithms, and the one or more artificial intelligence techniques”. Support for this limitation was not found on page 7, lines 1-9 and page 8, lines 13-17 of the specification as stated by the Applicant. The Examiner reviewed the entire specification and could not find support for updating, revising, modifying machine learning or convolutional neural network-based techniques or models or algorithms based on user feedback relating to the output of an evaluation score.  Therefore, claims 1, 11, and 16 contains new matter and is rejected under 35 U.S.C. 112(a). Dependent claims 2-10, 12-15, and 17-20 are also rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy et al. (US 2016/0300135 A1) in view of Xu et al. (US 2020/0065612 A1) and in further view of Hanks et al. (US 2016/0133148 A1).
As per claim 1 (Currently Amended), Moudy teaches a computer-implemented method comprising (Moudy e.g. Fig. 11 process of analyzing and calculating raw sentiment scores for content feedback data including both uni-modal and multimodal content feedback data. Steps in this process may be performed by a multimodal feedback analyzer 1000 (Fig. 10) operating within or in collaboration with the various component servers and devices of a sentiment analyzer system 600 or 700 (Figs. 6-7) [0129].): 
Moudy teaches determining one or more audio attributes associated with an instruction event by applying one or more machine learning techniques to audio data captured in connection with the instruction event (Moudy e.g. Fig. 10 multimodal feedback analyzer 1000 includes a feedback input data parser 1010 that may receive and parse different modes of user content feedback data (e.g., text, voice/audio, image/video, etc.) [0124]. Voice data and other audio feedback data, such as live or recorded audio discussion posts, and the like may be routed to the audio feedback analyzer 1030 [0126]. Various natural language processing (NLP) engines, such as sentiment neural networks (i.e. machine learning), may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data [0165].); 
Moudy teaches determining one or more video attributes associated with the instruction event by applying one or more machine learning techniques to video data captured in connection with the instruction event (Moudy e.g. Fig. 10 multimodal feedback analyzer 1000 includes a feedback input data parser 1010 that may receive and parse different modes of user content feedback data (e.g., text, voice/audio, image/video, etc.) [0124]. Image and/or video feedback data, such as video chat data, video conference, video blog content, video recordings of questions and responses, image or video of user expressions or gestures in responses to various content, and the like, may be routed to the image/video feedback analyzer 1040 [0127]. Various natural language processing (NLP) engines, such as sentiment neural networks (i.e. machine learning), may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data [0165].); 
Moudy teaches determining one or more image attributes associated with the instruction event by processing image data captured in connection with the instruction event (Moudy e.g. Fig. 10 multimodal feedback analyzer 1000 includes a feedback input data parser 1010 that may receive and parse different modes of user content feedback data (e.g., text, voice/audio, image/video, etc.) [0124]. Voice data and other audio feedback data, such as live or recorded audio discussion posts, and the like may be routed to the audio feedback analyzer 1030 [0126]. Image and/or video feedback data, such as video chat data, video conference, video blog content, video recordings of questions and responses, image or video of user expressions or gestures in responses to various content, and the like, may be routed to the image/video feedback analyzer 1040 [0127]. Various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data [0165].) Moudy does not explicitly teach, however, Xu teaches using one or more convolutional neural network-based image classification algorithms (Xu e.g. Xu teaches a system and techniques for providing interactive feedback to a trainee based on a computational analysis of a video/audio stream or recording of said trainee [0018]. The input video feed, consisting of individual video frames and time-ordered sequences of video frames, acts as inputs to a set of neural networks (e.g., convolutional neural network 202, convolutional neural network 204, ... convolutional neural network 206). “Convolutional neural network” refers to a class of deep neural networks applied to analyzing images and video (Fig. 2 and [0041]).), comprising: 
Moudy in view of Xu teach creating at least one time frame of images, captured during the instruction event using one or more imaging devices, of at least a portion of an audience of the instruction event and at least one instructor of the instruction event; and 
Moudy teaches images captured of an audience and instructor during the instruction event using one or more imaging devices (Moudy e.g. Moudy teaches systems and methods for capturing feedback data from various client devices in a content distribution network [0003]. Camera, microphones, may be used to capture video, image, and audio feedback from one or more users (Fig. 9B and [0122]). A set of user devices may be displaying live content, or time-synchronized pre-recorded content (e.g. a live presentation, lecture, or television program, a prerecorded lecture or program, live interactive gaming content, etc.) or may be physically located in the same location (e.g. a conference room, lecture hall, class room, etc.) in which users are viewing or interacting with the same content (e.g. a live lecture, a prerecorded presentation or program, etc.). The user devices 1310 may capture feedback associated with the presentation and/or presentation device [0158]. Presenters of live content (e.g., lecturers, instructors, performer, live television program producers, etc.) may use the real-time or (near real-time) feedback data from the presentation device to alter and customize the live presentation content [0155].)
Moudy does not explicitly teach, however, Xu teaches creating at least one time frame of images captured during an event  (Xu e.g. Xu teaches a system and techniques for providing interactive feedback to a trainee based on a computational analysis of a video/audio stream or recording of said trainee [0018]. The video signal is captured either in real time or from a recording by a video analyzer 102.  The video analyzer 102 processes video frames, individually and in time ordered sequence, of the video signal to convert the video signal into a plurality of human morphology feature predictions, e.g., eye contact, expression, movement, gestures, and so on [0029]. Referring to the video analyzer 102 in Fig. 2, the input video feed, consisting of individual video frames and time-ordered sequences of video frames, acts as inputs to a set of neural networks (e.g. , convolutional neural network 202, convolutional neural network 204, ...convolutional neural network 206 ) [0041].)
Moudy in view of Xu teach calculating, by processing at least a portion of the at least one time frame of images using the one or more convolutional neural network-based image classification algorithms, one or more values attributed to the at least one instructor and one or more values attributed to at least a portion of the audience, at one or more instances of time during the instruction event, to provide at least a portion of the one or more image attributes; 
Moudy teaches calculating one or more values attributed to the at least one instructor and one or more values attributed to at least a portion of the audience, at one or more instances of time during the instruction event, to provide at least a portion of the one or more image attributes (Moudy e.g. The raw sentiment score calculator 1060 may receive the synchronized outputs of the multiple individual mode feedback analyzers 1020-1040 (i.e. text feedback analyzer, audio feedback analyzer, and image/video feedback analyzer) and calculate one or more raw sentiment scores for specific users and/or specific feedback content data (Fig. 10 and [0128]). A sentiment score calculated in step 1109 may correspond to individual user's sentiment (e.g. user transmitting a video message), or the sentiment of a group of users (e.g. users listening to a talk or lecture), at a particular time and/or associated with a particular action (e.g. attending a class lecture) (Fig. 11 and  [0145]).)
	Moudy does not explicitly teach, however, Xu teaches by processing at least a portion of the at least one time frame of images using the one or more convolutional neural network-based image classification algorithms (Xu e.g. Xu teaches a system that provides analysis and personalized feedback based upon video and audio information gathered from a trainee [0018].The system comprises modules that process the video and audio information to create recommendations or scores, which can be evaluated in aggregate form or by individual communication attributes (e.g., enthusiasm, confidence, engagement, etc.) [0019]. The input video feed, consisting of individual video frames and time-ordered sequences of video frames, acts as inputs to a set of neural networks (e.g., convolutional neural network 202, convolutional neural network 204, ...convolutional neural network 206). Each frame goes is applied in parallel to the convolutional neural networks to extract key point features at time or frame interval t (Fig. 2 and [0041]). Fig. 6 convolutional neural network 600 includes the initial convolution layer 602 which stores the raw image pixels of the video frames and the final pooling layer 620 which determines the performance scores/predictions ([0063]-[0064]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Moudy’s sentiment analyzer system to include other machine learning techniques/algorithms such as convolutional neural network image classification algorithm to determine image attributes as taught by Xu in order to improve image feature classification (Xu e.g. [0065]).
Moudy teaches determining one or more context-based attributes associated with the instruction event by generating and processing audience responses to one or more dynamic context-based audience queries in connection with the instruction event (Moudy e.g. Fig. 10 multimodal feedback analyzer 1000 includes a feedback input data parser 1010 that may receive and parse different modes of user content feedback data (e.g., text, voice/audio, image/video, etc.) [0124]. Text feedback data, such as online discussion posts and responses, emails, instant messaging and online chat content, text-based reviews or evaluations, and the like, may be routed to the text feedback analyzer 1020 [0125]. Within the text feedback analyzer 1020, the text feedback data may be parsed and analyzed to determine sentiment using various techniques and processes. For example, a trained sentiment NLP neural network 660 may be used to determine a raw sentiment score for each text feedback data [0133].), Moudy in view of Xu do not explicitly teach, however, Hanks teaches wherein the one or more dynamic context-based audience queries are generated via applying one or more artificial intelligence techniques to at least a portion of one or more of the audio data, the video data, and the image data (Hanks e.g. Figs. 1 2, and 6, Hanks teaches systems, methods, and apparatus configured to intelligently analyze digital content and generate study-aid questions based upon the analyzed content.  Systems and methods comprise receiving class notes, class slides, class audio recordings, class video recording, and any other known digital media. The received content can then be automatically analyzed using natural language processing to identify potential questions and answers that can be presented to a user. As such, novel users of artificial intelligence can assist a user in creating study aids based upon user provided content (Fig. 1, 6, and [0007]). Fig. 2 illustrates example questions and answers generated by the computer system of Fig. 1 [0014]. Generated question-and-answer pairs can be loaded into an artificial intelligence component of the present invention for the purposes of training the artificial component. The artificial intelligence component may comprise IBM WATSON [0031].);
 2Attorney Docket No. 113975.01 Confirmation No.: 1547 The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Moudy in view of Xu’s  sentiment analyzer system to include generating queries based on digital content (i.e. feedback data) as taught by Hanks in order to improve the quality of questions (Hanks e.g. [0049]) and evaluations (i.e. feedback).
Moudy teaches generating an evaluation score attributed to the at least one instructor of the instruction event based at least in part on the one or more audio attributes, the one or more video attributes, the one or more image attributes, and the one or more context-based attributes (Moudy e.g. Fig. 10 Multimodal feedback analyzer 1000 also includes a feedback input data synchronizer 1050 and a raw sentiment score calculator 1060. The raw sentiment score calculator 1060 may receive the synchronized outputs of the multiple individual mode feedback analyzers 1020-1040 and calculate one or more raw sentiment scores for specific users and/or specific feedback content data [0128]. A sentiment score calculated in step 1109 may correspond to individual user's sentiment (e.g. user transmitting a video message), or the sentiment of a group of users (e.g. users listening to a talk or lecture), at a particular time and/or associated with a particular action (e.g. attending a class lecture) (Fig. 11 and  [0145]).) ; 
Moudy teaches outputting the evaluation score to at least one of one or more users and one or more centralized platforms; and (Moudy e.g. A sentiment analyzer system may determine sentiment scores in real-time or near real-time and transmit sentiment analyzer outputs to one or more presentation computing devices associated with a presenter of live content [0006]. Fig. 15 is an example user interface with a provided group sentiment data chart [0163].)
Moudy does not explicitly teach, however, Xu teaches automatically updating, based at least in part on user feedback related to the evaluation score, one or more of the one or more machine learning techniques applied to audio data, the one or more machine learning techniques applied to video data, the one or more convolutional neural network-based image classification algorithms, and the one or more artificial intelligence techniques; (Xu e.g. Xu teaches a system that provides analysis and personalized feedback based upon video and audio information gathered from a trainee [0018].The system comprises modules that process the video and audio information to create recommendations or scores [0019]. Feedback is provided for the purpose of refining learning models to improve results over time [0004]. Feedback from back propagation logic is applied to the video analyzer and audio analyzer as a closed-loop control system to further refine the quality of recommendations. “Backpropagation” refers to an algorithm used in neural networks to calculate a gradient for updating the weights in the neural network. Backpropagation algorithms are commonly used to train neural networks [0027].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Moudy’s sentiment analyzer system to include updating machine learning techniques based on feedback as taught by Xu in order to improve model results over time (Xu e.g. [0004]).
Moudy teaches wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Moudy e.g. Steps in the Fig. 11 process may be performed by a multimodal feedback analyzer 1000 (Fig. 10) operating within or in collaboration with the various component servers and devices of a sentiment analyzer system 600 or 700 (Figs. 6-7) [0129]. The multimodal feedback analyzer 1000 (Fig. 10) may be implemented as one or more separate computing systems associated with sentiment analyzer systems 600 (Fig. 6) and/or content distribution networks 100 (Fig. 1) [0123]. Fig. 5 is an example computing system with processing units 504 and storage subsystem 510 [0072].).
As per claim 11 (Currently Amended), Moudy teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device (Moudy e.g. The multimodal feedback analyzer 1000 (Fig. 10) may be implemented as one or more separate computing systems associated with sentiment analyzer systems 600 (Fig. 6) and/or content distribution networks 100 (Fig. 1) [0123]. Fig. 5 is an example computing system with processing units 504 and storage subsystem 510 [0072]. The system memory 518 and/or computer readable storage media 516 within the storage subsystem 510 may store program instructions that are loadable and executable on processing units 504 as well as data generated during the execution of these programs [0079].): 4Attorney Docket No. 113975.01 Confirmation No.: 1547 
Moudy teaches to determine one or more audio attributes associated with an instruction event by applying one or more machine learning techniques to audio data captured in connection with the instruction event; (See claim 1a for response.)
Moudy teaches to determine one or more video attributes associated with the instruction event by applying one or more machine learning techniques to video data captured in connection with the instruction event; (See claim 1b for response.)
Moudy in view of Xu teach to determine one or more image attributes associated with the instruction event by processing image data captured in connection with the instruction event using one or more convolutional neural network-based image classification algorithms, comprising: (See claim 1c for response.)
Moudy in view of Xu teach creating at least one time frame of images, captured during the instruction event using one or more imaging devices, of at least a portion of an audience of the instruction event and at least one instructor of the instruction event; and (See claim 1c(i) for response.)
Moudy in view of Xu teach calculating, by processing at least a portion of the at least one time frame of images using the one or more convolutional neural network-based image classification algorithms, one or more values attributed to the at least one instructor and one or more values attributed to at least a portion of the audience, at one or more instances of time during the instruction event, to provide at least a portion of the one or more image attributes; (See claim 1c(ii) for response.)
Moudy in view of Xu and Hanks teach to determine one or more context-based attributes associated with the instruction event by generating and processing one or more dynamic context-based audience queries in connection with the instruction event, wherein the one or more dynamic context-based audience queries are generated via applying one or more artificial intelligence techniques to at least a portion of one or more of the audio data, the video data, and the image data; (See claim 1d for response.)
Moudy teaches to generate an evaluation score attributed to the at least one instructor of the instruction event based at least in part on the one or more audio attributes, the one or more video attributes, the one or more image attributes, and the one or more context-based attributes; (See claim 1e for response.)
Moudy teaches to output the evaluation score to at least one of one or more users and one or more centralized platforms; and 5Attorney Docket No. 113975.01 Confirmation No.: 1547 (See claim 1f for response.)
Moudy in view of Xu teach to automatically update, based at least in part on user feedback related to the evaluation score, one or more of the one or more machine learning techniques applied to audio data, the one or more machine learning techniques applied to video data, the one or more convolutional neural network-based image classification algorithms, and the one or more artificial intelligence techniques. (See claim 1g for response.)
As per claim 16 (Currently Amended), Moudy teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured (Moudy e.g. FIG. 10 multimodal feedback analyzer for receiving and analyzing multimodal user feedback data and calculating raw sentiment scores for the feedback. The multimodal feedback analyzer 1000 may be implemented as one or more separate computing systems associated with sentiment analyzer systems 600 and/or content distribution networks 100 [0123]. Fig. 5 is an example computing system with processing units 504 and storage subsystem 510 [0072]. Processing unit 504 execute program code that may reside in storage subsystem 510 [0075].): 6Attorney Docket No. 113975.01 Confirmation No.: 1547 
Moudy teaches to determine one or more audio attributes associated with an instruction event by applying one or more machine learning techniques to audio data captured in connection with the instruction event; (See claim 1a for response.)
Moudy teaches to determine one or more video attributes associated with the instruction event by applying one or more machine learning techniques to video data captured in connection with the instruction event; (See claim 1b for response.)
Moudy in view of Xu teach to determine one or more image attributes associated with the instruction event by processing image data captured in connection with the instruction event using one or more convolutional neural network-based image classification algorithms , comprising: (See claim 1c for response.)
Moudy in view of Xu teach creating at least one time frame of images, captured during the instruction event using one or more imaging devices, of at least a portion of an audience of the instruction event and at least one instructor of the instruction event; and (See claim 1c(i) for response.)
Moudy in view of Xu teach calculating, by processing at least a portion of the at least one time frame of images using the one or more convolutional neural network-based image classification algorithms, one or more values attributed to the at least one instructor and one or more values attributed to at least a portion of the audience, at one or more instances of time during the instruction event, to provide at least a portion of the one or more image attributes; (See claim 1c(ii) for response.)
Moudy in view of Xu and Hanks teach to determine one or more context-based attributes associated with the instruction event by generating and processing one or more dynamic context-based audience queries in connection with the instruction event, wherein the one or more dynamic context-based audience queries are generated via applying one or more artificial intelligence techniques to at least a portion of one or more of the audio data, the video data, and the image data; (See claim 1d for response.)
Moudy teaches to an evaluation score attributed to the at least one instructor of the instruction event based at least in part on the one or more audio attributes, the one or more video attributes, the one or more image attributes, and the one or more context-based attributes; (See claim 1e for response.)
Moudy teaches to output the evaluation score to at least one of one or more users and one or more centralized platforms; and 7Attorney Docket No. 113975.01 Confirmation No.: 1547 (See claim 1f for response.)
Moudy in view of Xu teach to automatically update, based at least in part on user feedback related to the evaluation score, one or more of the one or more machine learning techniques applied to audio data, the one or more machine learning techniques applied to video data, the one or more convolutional neural network-based image classification algorithms, and the one or more artificial intelligence techniques. (See claim 1g for response.)
As per claim 2 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, Moudy teaches wherein the one or more audio attributes comprise at least one of tone of the at least one instructor, pitch of the at least one instructor, sentiment of the at least one instructor, and correctness of the at least one instructor in answering one or more audience queries. (Moudy e.g. Figs. 10-11, When multiple voices are contained within the same voice/audio feedback data (e.g., a two person conversation, or multi-person chat or discussion, etc.), the audio feedback analyzer 1030 may isolate individual user voices for separate sentiment analyses. For each individual voice pattern isolated within the voice/audio feedback data, the audio feedback analyzer 1030 may determine one or more sentiment and/or sentiment levels (or magnitudes) based on voice characteristics such as speech volume, speed, tone, pitch, inflection, and emphasis [0135].)
As per claims 3, 12, and 17 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, non-transitory processor-readable storage medium of claim 11, and apparatus of claim 16, Moudy teaches wherein determining the one or more audio attributes comprises training at least one model associated with the one or more machine learning techniques using labeled historical audio data. (Moudy e.g. Various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data [0165]. Such sentiment neural networks may be trained using content feedback data as input and corresponding sentiment-related results data as output, in order to construct a neural network data structure capable of determining associations between user feedback data and user sentiment with a high degree of accuracy ([0165]-[0167]). Feedback data include text, voice/audio, image/video, etc.) [0124]. Fig. 19 shows a process of generating and training an eLearning sentiment neural network for use by an eLearning CDN 100 [0179].)
As per claim 4 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, Moudy teaches wherein the one or more video attributes comprise at least one of sentiment of the at least one instructor and sentiment of the audience. (Moudy e.g. Figs. 10-11  Image or video feedback data may be transmitted to an image/video feedback analyzer in step 1107 (Fig. 11 and [0139]). Within the image/video feedback analyzer 1040, the image/video feedback data may be parsed and analyzed to determine sentiment using various techniques and processes. For each individual identified within the image/video feedback data, the image/video feedback analyzer 1040 may determine one or more sentiment and/or sentiment levels (or magnitudes) based on characteristics such as facial expressions, gestures, posture, eye position, eye movement, and the like [0140]. A sentiment score calculated in step 1109 may correspond to individual user's sentiment (e.g. user transmitting a video message), or the sentiment of a group of users (e.g. users listening to a talk or lecture), at a particular time and/or associated with a particular action (e.g. attending a class lecture) (Fig. 11 and  [0145]).)
As per claims 5, 13, and 18 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, non-transitory processor-readable storage medium of claim 11, and the apparatus of claim 16, Moudy teaches wherein determining the one or more video attributes comprises training at least one model associated with the one or more machine learning techniques using labeled historical video data. (Moudy e.g. Various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data [0165]. Such sentiment neural networks may be trained using content feedback data as input and corresponding sentiment-related results data as output, in order to construct a neural network data structure capable of determining associations between user feedback data and user sentiment with a high degree of accuracy ([0165]-[0167]). Feedback data include text, voice/audio, image/video, etc.) [0124]. Fig. 19 shows a process of generating and training an eLearning sentiment neural network for use by an eLearning CDN 100 [0179].)
As per claim 6 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, Moudy teaches wherein the one or more image 15attributes comprise at least one of sentiment of the at least one instructor and sentiment of the audience. (Moudy e.g. Figs. 10-11  Image or video feedback data may be transmitted to an image/video feedback analyzer in step 1107 (Fig. 11 and [0139]). Within the image/video feedback analyzer 1040, the image/video feedback data may be parsed and analyzed to determine sentiment using various techniques and processes. For each individual identified within the image/video feedback data, the image/video feedback analyzer 1040 may determine one or more sentiment and/or sentiment levels (or magnitudes) based on characteristics such as facial expressions, gestures, posture, eye position, eye movement, and the like [0140]. A sentiment score calculated in step 1109 may correspond to individual user's sentiment (e.g. user transmitting a video message), or the sentiment of a group of users (e.g. users listening to a talk or lecture), at a particular time and/or associated with a particular action (e.g. attending a class lecture) (Fig. 11 and  [0145]).)
As per claims 7, 14, and 19 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, non-transitory processor-readable storage medium of claim 11, and apparatus of claim 16, Moudy teaches wherein determining the one or more image attributes comprises training at least one model associated with the one or more 20machine learning techniques using labeled historical image data. (Moudy e.g. Various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data [0165]. Such sentiment neural networks may be trained using content feedback data as input and corresponding sentiment-related results data as output, in order to construct a neural network data structure capable of determining associations between user feedback data and user sentiment with a high degree of accuracy ([0165]-[0167]). Feedback data include text, voice/audio, image/video, etc.) [0124]. Fig. 19 shows a process of generating and training an eLearning sentiment neural network for use by an eLearning CDN 100 [0179].)
As per claim 8 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, Moudy teaches wherein the one or more context- based attributes comprises attentiveness of the audience. (Moudy e.g. Captured feedback data and user actions (i.e. text feedback, voice feedback, gestures, facial expressions, etc.) can correspond to the user’s sentiment output (e.g. high comprehension and engagement, etc.) [0182].)
As per claim 9 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, Moudy teaches wherein the one or more context- based attributes comprises comprehension of instruction event content by the audience. (Moudy e.g. Fig. 13 illustrates a real-time sentiment feedback system 1300 for receiving and analyzing user feedback data, and providing feedback to presenters of live content in real-time or near real-time [0150]. Live content can include lectures or presentations in a training course or eLearning system [0151]. Real-time aggregate group sentiment data may be provided to presentation device 1330 as in Fig. 15.  Fig. 15 user interface screen shows an alert and sentiment data chart 1520 that indicates a drop in group sentiment. The presenter may conclude that a subset of the group (e.g. a set of trainees or students) has failed to comprehend or appreciate the material ([0162]-[0164]).)
As per claims 10, 15, and 20 (Original), Moudy in view of Xu and Hanks teach the computer-implemented method of claim 1, non-transitory processor-readable storage medium of claim 11, and apparatus of claim 16, Moudy teaches wherein generating the evaluation score comprises applying a predefined weight to each of the one or more audio attributes, the one 23113975.01 or more video attributes, the one or more image attributes, and the one or more context-based attributes. (Moudy e.g. Fig. 10, When calculating a raw sentiment score for an item of content feedback data (e.g., a discussion post, a text, audio, or video message, a reaction to or review of media content or a live talk or lecture, etc.), the raw sentiment score calculator 1060 may use the outputs of one or more multimodal feedback analyzers 1020-1040. If each feedback analyzer 1020-1040 outputs a modal numeric sentiment score, the calculator 1060 may combine (e.g., by weighting and/or averaging) the separate sentiment scores (Fig. 10 and [0146]-[0147]).)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624